Name: 2001/185/EC: Commission Decision of 27 February 2001 amending for the third time Decision 96/233/EC establishing the list of approved fish farms in Denmark (Text with EEA relevance) (notified under document number C(2001) 453)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  agricultural policy;  technology and technical regulations;  fisheries;  Europe
 Date Published: 2001-03-09

 Avis juridique important|32001D01852001/185/EC: Commission Decision of 27 February 2001 amending for the third time Decision 96/233/EC establishing the list of approved fish farms in Denmark (Text with EEA relevance) (notified under document number C(2001) 453) Official Journal L 067 , 09/03/2001 P. 0078 - 0079Commission Decisionof 27 February 2001amending for the third time Decision 96/233/EC establishing the list of approved fish farms in Denmark(notified under document number C(2001) 453)(Text with EEA relevance)(2001/185/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products(1), as last amended by Directive 98/45/EC(2), and in particular Article 6 thereof,Whereas:(1) Commission Decision 93/74/EEC(3), as last amended by Decision 1999/489/EC(4), recognises the entire territory of Denmark as an approved zone with regard to infectious hematopoietic necrosis (IHN).(2) The Member States may obtain the status of approved farms free of viral haemorrhagic septicaemia (VHS) for fish farms located in zones which are non-approved in respect of VHS.(3) The list of approved fish farms in Denmark was established by Commission Decision 96/233/EC(5), as last amended by Decision 1999/512/EC(6).(4) Denmark has submitted justifications to the Commission to obtain for two additional fish farms the status of approved farms located in zones which are non-approved in respect of VHS, as well as the national provisions ensuring compliance with the rules on maintenance of approval.(5) The Commission and the Member States have examined the justifications submitted by Denmark for those farms.(6) That examination has shown that the farms concerned meet the requirements of Article 6 of Directive 91/67/EEC.(7) Therefore, those farms should accordingly qualify for the status of approved farms in non-approved zones.(8) Those farms should be added to the list of approved farms.(9) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 96/233/EC is replaced by the Annex hereto.Article 2This Decision is addressed to the Member States.Done at Brussels, 27 February 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 46, 19.2.1991, p. 1.(2) OJ L 189, 3.7.1998, p. 12.(3) OJ L 27, 4.2.1993, p. 35.(4) OJ L 190, 23.7.1999, p. 41.(5) OJ L 77, 27.3.1996, p. 33.(6) OJ L 195, 28.7.1999, p. 37.ANNEXFISH FARMS IN DENMARK APPROVED WITH REGARD TO VHS1. Vork Dambrug DK - 6040 Egtved2. EgebÃ ¦k Dambrug DK - 6880 Tarm3. SÃ ¸stremosegaard DK - 4400 Kalundborg4. BÃ ¦kkelund Dambrug DK - 6950 RingkÃ ¸bing5. Borups GeddeopdrÃ ¦t DK - 6950 RingkÃ ¸bing6. Bornholms LakseklÃ ¦kkeri DK - 3730 NexÃ ¸7. Langes Dambrug DK - 6940 Lem St.8. Braenderingaardens Dambrug DK - 6971 Spjald9. Siglund Fiskeopdraet DK - 4780 Stege